DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2022 has been entered. Upon entering claims 15, 24, 31 have been amended and claims 35-37 have been added.
Claim Objections
Claim 31 is objected to because of the following informalities: “emitter source” in line 17, should be “a source”.  Appropriate correction is required.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15-21, 23-28, 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Dennis et al. (US 2017/0192445), in view of Pfeilschifter et al. (US 2018/0029486), and further in view of NPL (Output Current Ripple reduction Algorithms for Home Energy Storage Systems, pages 5552-5568, Publication date: 10/22/2013, previously cited).
 Regarding claim 15, Dennis discloses a DC/DC converter [50, Fig. 1] comprising: a DC link [14] having a node coupled directly from a solar power supply [10} and the DC/DC converter [50] and a controller [40] which controls the DC/DC converter [50] for charging and discharging a battery [60, par 0043-0044].
 Dennis does not discloses a DC link having a first node and a second node; a converting circuit including a first transistor and a second transistor connected in series such that a source of the first transistor is connected to a drain of the second transistor; wherein the processor obtains a first signal and a second signal by performing phase conversion on a current signal received from an outside, obtains a frequency of a ripple included in the current signal by using the first signal and the second signal, and generates a control signal, by using the frequency of the ripple to apply it to the converting circuit, wherein the converting circuit compensates for the ripple by using the control signal, wherein a drain of the first transistor is directly connected to the first node of the DC link and a source of the second transistor is directly connected to the second node of the DC link, and wherein a gate of the first transistor and a gate of the second transistor are connected to the processor.
Pfeilschifter in the same field discloses a DC-DC converter [50, Fig. 1] comprising: a DC link [DC link between converter 50 and inverter 44] having a first node and a second node [node 60 includes first node and second node, see elements 46, 56] directly connected to a solar power supply [ solar power supply includes 110 and  102]; a converting circuit [56] including a first transistor [T1] and a second transistor [T2] connected in series such that a source of the first transistor [T1] is connected to a drain of the second transistor [T2, see 56 @ Fig. 1, par 0049]; and a processor [65] for controlling the converting circuit [par 0051, 0073], wherein a drain of the first transistor is directly connected to the first node of the DC link and a source of the second transistor is directly connected to the second node of the DC link [see Fig. 1, element 56 is illustrated the circuitry of DC/DC convertor 50 (transistors T1, T2 directly connect to first node and second node (node 60) of  the DC link, par 0007-0008], and wherein a gate of the first transistor and a gate of the second transistor are connected to the processor [controller 65 controls the DC/DC converter by operating two switches T1, T2, par 0049, 0051. Therefore, the controller 65 coupled to the gates of transistors T1, T2].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the DC/DC converter as taught by Pfeilschifter in order to adjust a desired voltage for charging and discharging the battery of the system. 
The combination of Dennis and Pfeilschifter does not disclose the processor obtains a first signal and a second signal by performing phase conversion on a current signal received from an outside, obtains a frequency of a ripple included in the current signal by using the first signal and the second signal, and generates a control signal, by using the frequency of the ripple to apply it to the converting circuit, wherein the converting circuit compensates for the ripple by using the control signal.
NPL teaches an energy storage system (ESS) [Fig. 1] includes a grid connected to the ESS in single-phase system, a battery, and controller [see Figs. 3, 7-9], the controller obtains a first signal and a second signal by performing phase conversion on a current signal received from an outside, obtains a frequency of a ripple included in the current signal by using the first signal and the second signal, and generates a control signal, by using the frequency of the ripple to apply it to the converting circuit, and wherein the converting circuit compensates for the ripple by using the control signal [see all document]. 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of NPL into that of the combination of Dennis and Pfeilschifter in order to reduce the current ripple in the system.
Regarding claim 16, the combination including NPL further discloses wherein a single- phase inverter for supplying power to a grid is connected to the DC link, and the ripple is generated by the grid [see Figs. 1-2, abstract, pages 5552-5554].
 Regarding claim 17, the combination including NPL wherein the processor compensates for the ripple by performing synchronous conversion and synchronous inverse conversion by using a frequency corresponding to twice of a frequency of the grid [pages 5556-5560].
Regarding claim 18, the combination including NPL wherein the control signal includes a pulse width modulation (PWM) signal [see Fig. 3, pages 5555-5556].
Regarding claim 19, the combination including Pfeilschifter further discloses wherein the first and second transistors are field effect transistors (FETs) [T1, T2 of element 56 @ Fig. 1; par 0049].
Regarding claim 20, the combination including Pfeilschifter further discloses wherein the converting circuit converts power received from the solar power supply and supplies the converted power to a battery [0073, 0080].
 Regarding claim 21, the combination including NPL wherein the first signal and the second signal are obtained by performing a phase conversion on a ripple included in a current signal received from the battery, and a phase difference between the first signal and the second signal is 90 degrees [page 5559].
Regarding claim 23, the combination including NPL wherein the grid is a single phase grid being used to deliver a single phase AC power [See Fig. 5].
Regarding claim 24, Dennis discloses a DC/DC converter [50, Fig. 1] comprising: a DC link [14] having a node coupled directly from a solar power supply [10] and the DC/DC converter [50], and a controller [40] which controls the DC/DC converter [50] for charging and discharging a battery [60, par 0043-0044].
 Dennis does not discloses a DC link having a first node and a second node; a converting circuit including a first transistor and a second transistor connected in series such that a source of the first transistor is connected to a drain of the second transistor; wherein the processor obtains a first signal and a second signal by performing phase conversion on a current signal received from an outside, obtains a frequency of a ripple included in the current signal by using the first signal and the second signal, and generates a control signal, by using the frequency of the ripple to apply it to the converting circuit, wherein the converting circuit compensates for the ripple by using the control signal, wherein a drain of the first transistor is directly connected to the first node of the DC link and a source of the second transistor is directly connected to the second node of the DC link, and wherein a gate of the first transistor and a gate of the second transistor are connected to the processor.
Pfeilschifter in the same field discloses a DC-DC converter [50, 56 @ Fig. 1] comprising: a DC link [DC link coupled between DC/DC converter 50 and DC/AC inverter 40] having a first node and a second node [node 60 includes positive node and negative node, see elements 56 and 46] connected to a to which solar power supply [solar power supply that includes 100 and102]; a converting circuit [56] including a first transistor [T1] and a second transistor [T2] connected in series such that a source of the first transistor is connected to a drain of the second transistor [see element 56 of Fig. 1, that is illustrated the circuitry of DC/DC convertor 50, transistor T1 and transistor T2 coupled in series and  a source of the transistor T1 is connected to a drain of the transistor T2]; and a processor [65] for controlling the converting circuit, wherein a base gate of the first transistor and a base gate of the second transistor are connected to the processor [see Fig. 1, controller 65 controls the DC/DC converter by operating two switches T1, T2, par 0049, 0051, therefore the gates of the transistors T1 and T2 have to couple to controller 65 for controlling], and wherein a drain of the first transistor is directly connected to the first node of the DC link and a source of the second transistor is directly connected to the second node of the DC link [transistors T1, T2 connected in series and directly connect to first node and second node (node 60) of the DC link, par 0007-0008, see Fig. 1].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the DC/DC converter as taught by Pfeilschifter in order to adjust a desired voltage for charging and discharging the battery of the system. 
The combination of Dennis and Pfeilschifter does not disclose wherein the processor receives a frequency of a ripple included in a current signal received from a battery connected to the converting circuit, generates a control signal by performing synchronous conversion and synchronous inverse conversion using the frequency of the ripple, and applies the control signal including a PWM signal to the converting circuit, wherein the converting circuit compensates for the ripple by using the control signal.
NPL teaches an energy storage system (ESS) [Fig. 1] includes a grid connected to the ESS in single-phase system that includes a battery, a bi-directional DC/DC converter and an bi-directional inverter and a controller [see Figs. 3, 7-9], the controller receives a frequency of a ripple included in a current signal received from a battery connected to the converting circuit, generates a control signal by performing synchronous conversion and synchronous inverse conversion using the frequency of the ripple, and applies the control signal including a PWM signal to the converting circuit, and wherein the converting circuit compensates for the ripple by using the control signal [pages 5552-5568].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of NPL into that of the combination of Dennis and Pfeilschifter in order to reduce the current ripple in the system.

Regarding claim 25, the combination including NPL further discloses, wherein the control signal includes a pulse width modulation (PWM) signal [see Fig. 3, and pages 5555-5556].  
Regarding claim 26, the combination including Pfeilschifter further discloses wherein the first and second transistors are field effect transistors (FETs) [T1, T2 of element 56 @ Fig. 1; par 0049].
Regarding claim 27, the combination including Dennis further discloses wherein the converting circuit converts power received from the solar power supply and supplies the converted power to a battery [par 0044].
Regarding claim 28, the combination including NPL further discloses wherein a phase difference between the first signal and the second signal is 90 degrees [page 5559].  
Regarding claim 30,  the combination including NPL further discloses wherein a single- phase inverter for supplying power to a grid is connected to the DC link, and the grid is a single phase grid being used to deliver a single phase AC power [Figs. 1, 4-5 of NPL
Regarding claim 31, Dennis discloses a DC-DC converter [50, Fig. 1] comprising: a DC link [14] having a node coupled directly from a solar power supply [10] and the DC/DC converter [50], and a controller [40] which controls the DC/DC converter [50] for charging and discharging a battery [60, par 0043-0044].
Dennis does not disclose a method for controlling a DC-DC converter, the method comprising: receiving a current signal from an outside; performing phase conversion on the current signal to obtain a first signal and a second signal having a phase difference of 90 degrees from each other; determining a frequency of a ripple included in the current signal by using the first signal and the second signal; obtaining a control signal for compensating for the ripple by using the frequency of the ripple; and compensating for the ripple by applying the control signal to a converting circuit included in the DC-DC converter, wherein DC-DC converter further comprises: a processor for applying the control signal to the converting circuit; and a DC link having a first node and a second node to which connected to a solar power supply, wherein the converting circuit includes a first transistor and a second transistor connected in series such that a source of the first transistor is connected to a collector drain of the second transistor, wherein a collector drain of the first transistor is directly connected to the first node of the DC link and a source of the second transistor is directly connected to the second node of the DC link, and wherein a base gate of the first transistor and a base gate of the second transistor are connected to the processor.
Pfeilschifter in the same field discloses a DC-DC converter [50, 56 @ Fig. 1] comprising: a DC link [DC link coupled between DC/DC converter 50 and DC/AC inverter 40] having a first node and a second node [node 60 includes positive node and negative node, see elements 56 and 46] connected to a to which solar power supply [solar power supply that includes 100 and102]; a converting circuit [56] including a first transistor [T1] and a second transistor [T2] connected in series such that a source of the first transistor is connected to a drain of the second transistor [see element 56 of Fig. 1, that is illustrated the circuitry of DC/DC convertor 50, transistor T1 and transistor T2 coupled in series and  a source of the transistor T1 is connected to a drain of the transistor T2]; and a processor [65] for controlling the converting circuit, wherein a base gate of the first transistor and a base gate of the second transistor are connected to the processor [see Fig. 1, controller 65 controls the DC/DC converter by operating two switches T1, T2, par 0049, 0051, therefore the gates of the transistors T1 and T2 have to couple to controller 65 for controlling], and wherein a drain of the first transistor is directly connected to the first node of the DC link and a source of the second transistor is directly connected to the second node of the DC link [transistors T1, T2 connected in series and directly connect to first node and second node (node 60) of the DC link, par 0007-0008, see Fig. 1].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the DC/DC converter as taught by Pfeilschifter in order to adjust a desired voltage for charging and discharging the battery of the system. 
The combination of Dennis and Pfeilschifter does not disclose a method for controlling a DC-DC converter, the method comprising: receiving a current signal from an outside; performing phase conversion on the current signal to obtain a first signal and a second signal having a phase difference of 90 degrees from each other; determining a frequency of a ripple included in the current signal by using the first signal and the second signal; obtaining a control signal for compensating for the ripple by using the frequency of the ripple; and compensating for the ripple by applying the control signal to a converting circuit included in the DC-DC converter.
NPL discloses a method for controlling a DC-DC converter [Fig. 1,4-5], the method comprising: receiving a current signal from an outside; performing phase conversion on the current signal to obtain a first signal and a second signal having a phase difference of 90 degrees from each other; determining a frequency of a ripple included in the current signal by using the first signal and the second signal; obtaining a control signal for compensating for the ripple by using the frequency of the ripple; and compensating for the ripple by applying the control signal to a converting circuit [see pages 5552-5568].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of NPL into that of the combination of Dennis and Pfeilschifter in order to reduce the current ripple in the system.
Regarding claim 32, the combination including Dennis wherein the current signal is received from a battery charged by using a power received from the DC link to which the solar power from the solar power supply is applied [See Figs. 1, 2, par 0048-0050]
Regarding claim 33, the combination including NPL further teaches wherein in the obtaining the control signal, the control signal is obtained by performing synchronous conversion and synchronous inverse conversion by using the frequency of the ripple [page 5559].  

Claims 22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dennis et al., Pfeilschifter et al. and NPL, and further in view of Lee et al. (KR 20150071508, previously cited).
Regarding claims 22 and 29, the combination of Dennis, Pfeilschifter and NPL discloses all limitations of claim 15 and 24 above and further NPL teaches the processor performs all pass filtering (APF) on the current signal received from the outside for a preset frequency range, and obtains the first signal and the second signal from a filtered signal [see Fig. 3, page 5559], but does not teach wherein the processor performs band pass filtering on the current signal received from the outside for a preset frequency range, and obtains the first signal and the second signal from a filtered signal. 
Lee teaches a controller 430 [Fig. 4] performs band pass filtering [400] on the current signal [IC] received from the outside for a preset frequency range, and obtains the first signal and the second signal from a filtered signal [see Fig. 4, par 0016-0018].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Lee into that of the combination Dennis, Pfeilschifter and NPL in order to isolate or filter out certain frequencies that lie within a particular band or range of frequencies for operating more efficient.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dennis et al., Pfeilschifter et al. and NPL, and further in view of Lee et al. (KR 20150071508, previously cited).
Regarding claim 34, NPL discloses all limitations of claim 31 above and further NPL teaches the processor performs all pass filtering (APF) on the current signal received from the outside for a preset frequency range, and obtains the first signal and the second signal from a filtered signal [see Fig. 3, page 5559], but does not teach wherein the processor performs band pass filtering on the current signal received from the outside for a preset frequency range, and obtains the first signal and the second signal from a filtered signal. 
Lee teaches a controller 430 [Fig. 4] performs band pass filtering [400] on the current signal [IC] received from the outside for a preset frequency range, and obtains the first signal and the second signal from a filtered signal [see Fig. 4, par 0016-0018].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Lee into that of the combination NPL and  in order to isolate or filter out certain frequencies that lie within a particular band or range of frequencies for operating more efficient.
Allowable Subject Matter
Claims 35-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 15, 24 and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/Primary Examiner, Art Unit 2836